Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated July 14, 2022. Claims 1. 3-6, 8, 10, 14 and 16-19 were amended. Claims 2 and 15 were canceled. Claims 23-26 were added. Claims 1, 3-14 and 16-26 are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Ms. Christine McCarthy on August 17, 2022.  

3.	The application has been amended as follows:
In the claims:
Replace claim 1 with:
1.	A finite-element design optimization system for optimizing an object shape, the system comprising:
a computer processor configured to model acoustic sources on an object comprising a part of a transportation vehicle and generate finite elements data including an approximation of a shape-specific quantity characterizing the object shape as mathematical formulation for quadratic unconstrained binary optimization;
a quantum processing unit configured to solve the mathematical formulation as part of the quadratic unconstrained binary optimization by annealing; and
a Quadratic Unconstrained Binary Optimization algorithm that embeds a matrix corresponding to the quadratic unconstrained binary optimization on the quantum processing unit to perform finite-element design optimization, 
wherein the results of execution Quadratic Unconstrained Binary Optimization algorithm is used to identify which sources contribute most significantly to sound perceived from a perspective of at least one passenger of the transportation vehicle;
wherein the finite elements are surface elements, an initial shape of the object shape is a sphere consisting of N surface elements, and the shape-specific quantity is sound emitted when the object shape is hit by sound waves emitted from an acoustic monopole.

In claim 8, Line 2, “wherein the object is a part of a transportation vehicle and the sound pressure” 
has been changed to
-- wherein the sound pressure --.
In claim 9, Lines 1-2, “wherein the object is a part of a transportation vehicle and the shape specific quantity” 
has been changed to
-- wherein the shape specific quantity --.

Cancel claims 12-13.  

Replace claim 14 with:
14.	A method of performing finite-element design optimization to optimize an object shape, the method comprising:
modelling acoustic sources on an object comprising a part of a transportation vehicle and generating finite elements data including an approximation of a shape-specific quantity characterizing the object shape as mathematical formulation for quadratic unconstrained binary optimization;
solving, by a quantum processing unit, the mathematical formulation as part of the quadratic unconstrained binary optimization by annealing; and
embedding, using a Quadratic Unconstrained Binary Optimization algorithm, a matrix corresponding to the quadratic unconstrained binary optimization on the processing unit to perform finite-element design optimization.
wherein the results of execution Quadratic Unconstrained Binary Optimization algorithm are used to identify which sources contribute most significantly to sound perceived from a perspective of at least one passenger of the transportation vehicle;
wherein the finite elements are surface elements, an initial shape of the object shape is a sphere consisting of N surface elements, and the shape-specific quantity is sound emitted when the object shape is hit by sound waves emitted from an acoustic monopole.

In claim 21, Lines 1-2, “wherein the object is a part of a transportation vehicle and the sound pressure” 
has been changed to
-- wherein the sound pressure --.
In claim 22, Lines 1-2, “wherein the object is a part of a transportation vehicle and the shape specific quantity” 
has been changed to
-- wherein the shape specific quantity --.

Cancel claims 25-26.

Reasons for Allowance



4.	Claims 1, 3-11, 14 and 16-24 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) a machine tool bed body which supports the workpiece and tool weight; use advanced finite element design method by reducing the bed body structure for the purpose of optimization; uses optimization design method, i.e., continuously modifying the structure size in the Pro/e three-dimensional software. and then into the finite element software to calculate, continuously repeating the process, finally taking the optimal solution that optimizes process; fully uses the three-dimensional software and finite element software, establishing a bed body in the three-dimensional software parameterized model, using both interface optimized for co-simulation, thereby releasing the labor, saves time, and can obtain optimal design value; a multi-target optimization and topology optimization of the finite element load; analyzing the load transfer relationship between each component; based on topological optimization of the finite element modelling step the built mathematical model is as follows; establishing a bed body parameter model in the Pro/e software, establishing the three-dimensional geometric model; establishing an optimized mode; three factors optimized design mathematical model of the target function and constraint (Wang, W. et al., Chinese Patent CN 102063540 B); 
(2) a tire mold shape design method, a tire mold shape design apparatus, and a tire mold shape using a shape optimization calculation result in a tire modeled by elements that can be numerically analyzed by a computer; producing a tire mold shape design apparatus with actual manufacturing constraints without impairing characteristics of a tire shape that satisfies target characteristics; a tire model obtained by dividing a tire into a finite number of elements is created; an optimal shape of a tire is obtained by performing optimization calculation using a tire model composed of finite elements; each of these models may be a discretized model capable of numerical calculation, such as a finite element model for use in a known finite element method (Hiroyuki, M., Japanese Patent JP 2017045105 A);
(3) a quadratic unconstrained binary optimization ("QUBO") problem is a form of discrete optimization problem that involves finding a set of N binary variables {xi} that minimizes an objective function; Quantum annealing is a computation method that may be used to find a low-energy state, typically preferably the ground state, of a system; the solution to a hard problem, such as a combinatorial optimization problem, may be encoded in the ground state of a system Hamiltonian (e.g., the Hamiltonian of an Ising spin glass); quantum annealing methods may generally be implemented on an adiabatic quantum computer; Quantum annealing is an algorithm that uses quantum mechanics as a source of disorder during the annealing process; quantum annealing is similar to adiabatic quantum computation in that the system starts with an initial Hamiltonian and evolves through an evolution Hamiltonian to a final "problem" Hamiltonian H.sub.P whose ground state encodes a solution to the problem. If the evolution is slow enough, the system will typically settle in the global minimum (i.e., the exact solution), or in a local minimum close in energy to the exact solution; quantum annealing may be implemented as a heuristic technique, where low-energy states with energy near that of the ground state may provide approximate solutions to the problem; setting a first set of values for a dictionary using the digital computer; optimizing the objective for a first set of values for the Boolean weights based on the first set of values for the dictionary, wherein optimizing the objective for a first set of values for the Boolean weights includes mapping the objective to a first quadratic unconstrained binary optimization ("QUBO") problem and using the quantum processor to at least approximately minimize the first QUBO problem (Gildert, S., WIPO Patent WO 2014/055293 A1); and
(4) solving a computational problem (e.g., an image-matching problem) by first casting the problem as a quadratic unconstrained binary optimization ("QUBO") problem; re-cast the original problem into a form that accommodates the number of qubits and/or connectivity constraints in the particular quantum processor and then the intermediate formulation is embedded on the quantum processor; the rate at which the ground state is depopulated and excited states are populated depend on quantum mechanical matrix elements;  in Hamiltonian of equation, the matrix elements between processor states may become small; the definition of GAMMA. given in equation 3d ensures that those matrix elements decrease exponentially as quantum annealing reaches completion; solving a computational problem by casting the problem as a quadratic unconstrained binary optimization ("QUBO") problem and then embedding the QUBO problem directly on a quantum processor; and an intermediate formulation to be used to re-cast the original problem into a form that would accommodate the number of qubits and/or connectivity constraints in the particular quantum processor (Chudak et al., U.S. Patent Application Publication 2015/0032994)). 

None of these references taken either alone or in combination with the prior art of record discloses a finite-element design optimization system for optimizing an object shape, specifically including: 
(Claims 1) “a computer processor configured to model acoustic sources on an object comprising a part of a transportation vehicle and generate finite elements data including an approximation of a shape-specific quantity characterizing the object shape as mathematical formulation for quadratic unconstrained binary optimization;
a Quadratic Unconstrained Binary Optimization algorithm that embeds a matrix corresponding to the quadratic unconstrained binary optimization on the quantum processing unit to perform finite-element design optimization, 
wherein the results of execution Quadratic Unconstrained Binary Optimization algorithm is used to identify which sources contribute most significantly to sound perceived from a perspective of at least one passenger of the transportation vehicle;
wherein the finite elements are surface elements, an initial shape of the object shape is a sphere consisting of N surface elements, and the shape-specific quantity is sound emitted when the object shape is hit by sound waves emitted from an acoustic monopole”, in combination with remaining elements of the claim.

None of these references taken either alone or in combination with the prior art of record discloses a method of performing finite-element design optimization to optimize an object shape, specifically including: 
(Claims 14) “modelling acoustic sources on an object comprising a part of a transportation vehicle and generating finite elements data including an approximation of a shape-specific quantity characterizing the object shape as mathematical formulation for quadratic unconstrained binary optimization;
embedding, using a Quadratic Unconstrained Binary Optimization algorithm, a matrix corresponding to the quadratic unconstrained binary optimization on the processing unit to perform finite-element design optimization.
wherein the results of execution Quadratic Unconstrained Binary Optimization algorithm are used to identify which sources contribute most significantly to sound perceived from a perspective of at least one passenger of the transportation vehicle;
wherein the finite elements are surface elements, an initial shape of the object shape is a sphere consisting of N surface elements, and the shape-specific quantity is sound emitted when the object shape is hit by sound waves emitted from an acoustic monopole”, in combination with remaining elements of the claim.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	August 18, 2022